Order entered November 17, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-01188-CV

   IN RE CRETIC ENERGY SERVICES, LLC; CATAPULT ENERGY
SERVICES GROUP LLC; NGP CAPITAL MANAGEMENT, LLC, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-05978

                                    ORDER

      Based on our opinion of this date, we DISMISS relators’ petition for writ of

mandamus. We DENY real parties in interest’s motion for sanctions.


                                           /s/    BONNIE LEE GOLDSTEIN
                                                  JUSTICE